DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Drafting Assistance
Examiner wishes to direct Applicant’s attention to publicly available claim drafting assistance available at https://www.uspto.gov/patents/apply/2018-inventor-info-chats (see the February 15, 2018 program titled “Claim Drafting.”
Obviously Informal Case
	An examination of this application reveals that Applicant is unfamiliar with patent prosecution procedure.  This case is to be considered Obviously Informal (see MPEP 702.01).  Examiner has attempted to point out the points of informalities in the specification and claims but the burden is on Applicant to revise the application to render it in proper form for complete examination.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2” has been used to designate both “a face mask 2”  and “facial coverings 2”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
Beginning at the last line of page 3 of the specification and continuing to the first paragraph on page 4 of the specification the specification reads:
Figure 1 is a schematics of electrostatics shield 1 juxtaposing a face mask 2 – represented by a broken circle – representing said facial coverings 2 such as, but not limited to, masks, cloth coverings and plastic fascial shields 2….  
This language is unclear as Applicant labels a face mask is labeled with the reference numeral 2 and labels facial coverings with reference numeral 2.  It is unclear if a face mask is equated with a facial covering and it is unclear if the shield is to be used with one facial mask at a time or multiple facial coverings at a time or with one face mask that may be of different types.  It appears that Applicant is attempting to indicate that one eShield may be used with one facial mask and that face mask may be  a facial covering that may be of different types such as a facial covering of eyes, noses and mouths or a facial covering of noses and mouths and not that one shield is used with multiple facial coverings at a time.   
Similarly, page 4, second and third paragraphs and page 5 first paragraph and third paragraph, use the language “facial coverings”.  
Appropriate correction is required.
Claim Objections
Claims 1, 2-3 and 7-8 are  objected to because of the following informalities:  
Regarding claim 1, lines 5-7, the recitation “said electrostatics shield juxtaposition with facial coverings…said facial coverings of eyes, noses and mouths and noses and mouths henceforth known as eShield” is unclear.  Fig. 1 and page 3, lines 16 of the specification recites “electrostatics shield 1 juxtaposing a face mask 2”.   It appears that Applicant is attempting to indicate that one eShield may be used with one face mask and that face mask may be a facial covering that may be of different types such as a facial covering of eyes, a nose and a mouth or a facial covering of a nose and a mouth and not that one shield is used with multiple facial coverings at a time and with multiple noses and mouths.   It appears the limitation should read --said electrostatics shield juxtaposition with a facial covering…said facial covering of eyes, a nose and a mouth or a nose and a mouth henceforth known as eShield--.
Similarly, claim 1, lines 8, 10, 15 and 22-23 recite ”facial coverings and faces” which is unclear for reasons stated above.  It appears that these limitations should recite--said facial covering and a face-- in the first occurrence and –said facial covering and said face--- in later occurrences. 
Regarding claim 1, lines 7, 12, 13, 17-18 and 21 reciting  ”facial coverings” is unclear for reasons stated above.  Thus, the limitations should read--said facial covering--. 
Regarding claim 1, line 16 reciting “for juxtaposing said facial coverings, noses, mouths and eyes is unclear for reasons stated above.  Thus, the limitation should read –for juxtaposing said facial covering, said nose, said mouth and said eyes--.
Claim 2 lines 2, 3 and 4 recite “facial coverings” which is unclear for the reasons provided above with regard to claim 1.  Thus, the limitations should read  --said facial covering--
Claim 3 line 2,  recites “facial coverings” which is unclear for the reasons provided above with regard to claim 1.  Thus, the limitations should read  --said facial covering--.
Claim 7 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 6. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 8 recites, “facial coverings” multiple times in lines 2-7, 9-15 and 18-20.  For the same reasons stated above with regard to claim 1, it is unclear that the shield is to be used with one facial covering at a time instead of multiple facial coverings at a time.  “Facial coverings” should be changed to  the appropriate singular form.
Claim 8 recites, “faces” in lines 3, 7 and 12 and “noses” and “mouths” in lines 5, 7, 11 and 13. For the same reasons stated above with regard to claim 1, it is unclear that the shield is to be used with one face, nose and mouth  at a time as opposed to multiple faces or noses or mouths.  “Faces”, “noses” and “mouths” should be changed to the appropriate singular form.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specifically, claim 1, line 12 uses the word means in “attaching means for juxtaposing shield and facial coverings” and claim 8, line 9 recites, “said attaching means juxtaposing”.  A review of the specification shows that the corresponding structure of the 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112, sixth paragraph limitation “attaching means” described in the specification includes staples, chemical adhesives and/or hook and loop fasteners  (Applicant’s specification, page 4, lines 11-15).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 5 recites “hundreds of fluffs each of which comprises millions of electrostatic fibrous strands of fibers.”  However, the specification fails to provide how one of skill in the art would go about determining whether there are hundreds of fluffs and whether each fluff comprises millions of electrostatic fibrous strands of fibers.
The specification provides that said electrostatic fibrous strands of fibers are manufactured from polyester fiber or fiberglass.  For examination purposes, the recitation of hundreds of fluffs each of which comprises millions of electrostatic fibrous strands of fibers will be interpreted to be obvious if a prior art reference teaches electrostatic fibers are polyester or fiberglass.
As claims 6-7 depend from claim 5, they are rejected for at least the same reasons as claim 5.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "The electrostatics shield" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the limitation will be interpreted as --An electrostatics shield for attracting, capturing and binding---.
Claim 1 recites the limitation “comprise said nasal-and oral-expelled electrostatics charged biochemicals- and fluids-coated viruses and free viruses collectively known as charged aerosols containing respiratory viruses” in lines 3-5 which is indefinite as it is unclear whether the electrostatics shield comprise said nasal-and oral-expelled electrostatics charged biochemicals- and fluids-coated viruses and free viruses collectively known as charged aerosols containing respiratory viruses or whether “the electrostatics charged 3oral and respiratory system-produced fluids, droplets and saliva and nasal aerosols and discharges” comprise said nasal-and oral-expelled electrostatics charged biochemicals - and fluids-coated viruses and free viruses collectively known as charged aerosols containing respiratory viruses.  For the purposes of examination the limitation will be interpreted as --the electrostatics charged 3oral and respiratory system-produced fluids, droplets and saliva and nasal aerosols and discharges comprise said nasal-and oral-expelled electrostatics charged biochemicals- and fluids-coated viruses and free viruses collectively known as charged aerosols containing respiratory viruses.--
Claim 1, line 3 recites the limitation “comprise said nasal-and oral-expelled electrostatics charged biochemicals” which is indefinite. There is insufficient antecedent basis for “said nasal- and oral-expelled electrostatics charged biochemicals”.  For the purposes of examination it will be interpreted as  --comprise nasal- and oral-expelled electrostatics comprising charged biochemicals --.
Claim 1, line 5, recites “viruses close to and in contact with said electrostatics shield juxtaposition with facial coverings” which is indefinite.  There is insufficient antecedent basis for “said electrostatics shield juxtaposition with facial coverings”.  For the purposes of examination it will be interpreted as –viruses close to and in contact with said electrostatics shield, said electrostatics shield in juxtaposition with facial coverings---.
Claim 1 recites, “being anterior or anterior and lateral to said facial coverings of eyes noses and mouths and noses and mouths henceforth known as eShield” at lines 5-7.  It is unclear what is being anterior or anterior and lateral to said facial coverings of eyes noses and mouths and noses and mouths.  For the purposes of examination the limitation will be interpreted as –said electrostatics shield being anterior or anterior and lateral to said facial coverings of eyes noses and mouths and noses and mouths henceforth known as eShield--. 
Claim 1, lines 6-7 recites, “said facial coverings of eyes, noses and mouths and noses and mouths” which is indefinite.  There is insufficient antecedent basis for the limitation “said facial coverings of eyes, noses and mouths and noses and mouths.  For the purposes of examination the limitation will be interpreted as –wherein said facial coverings are facial coverings of eyes, noses and mouths and noses and mouths, being 7anterior or anterior and lateral to said facial coverings of eyes, noses and mouths and noses and 8mouths--.
Claim 1, line 9, recites the limitation “said aerosols” which is indefinite.  There is insufficient antecedent basis for this limitation in the claim.   It is not clear if it is referring to nasal aerosols or charged aerosols.  For the purposes of examination it will be interpreted as –nasal aerosols--.
Regarding claim 1, lines 10-11, the limitation “orifices and gaps between said facial coverings and faces and the noses and mouths posterior to said coverings” is indefinite.  there is insufficient antecedent basis for the limitation the “faces and the noses and mouths posterior to said coverings” lacks antecedent basis.  For the purposes of examination the limitation will be interpreted as -- orifices and gaps between said facial coverings and faces and the noses and mouths, said faces and the noses and mouths posterior to said coverings--.
Claim 1, line 17, recites the limitation “said insulator base comprises the posterior surface” which is indefinite.  There is insufficient antecedent basis for this limitation in the claim.   For the purposes of examination it will be interpreted as –an insulator base comprises a posterior surfaces--.
Claim 1, line 17, recites the limitation “the air space” which is indefinite.  There is insufficient antecedent basis for this limitation in the claim.   For the purposes of examination it will be interpreted as –an air space--.
Claim 1, line 19, recites the limitation “the anterior surface for supporting, attaching and exposing said electrostatic materials to said charged aerosols” which is indefinite.  There is insufficient antecedent basis for “the anterior surface” and “said electrostatic materials” in the claim.  For the purposes of examination it will be interpreted as --said insulator base comprises an anterior surface for supporting, attaching and exposing electrostatic materials to said charged aerosols--.
Claims 2-7 depend directly or indirectly  from claim 1 and are therefore rejected for at least the same reasons as claim 1.
Claim 2, line 1 recites, “juxtaposing eShield” which is indefinite.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination it will be interpreted as –juxtaposing said eShield--.
Claim 3, lines 1-2 recite, “The eShield according to claim 1 wherein said electrostatics shield for reversibly attaching and associating with said facial coverings comprises said electrostatic materials” which is indefinite.  There is a lack of antecedent basis for the limitation “said electrostatic materials”.  Further, claim 1 from which claim 3 depends  is drawn toward “The electrostatics shield”, but claim 3 recites “The eShield according to claim 1” which is indefinite.  For the purposes of examination, claim 1 is interpreted as –The electrostatics shield according to claim 1 where said electrostatic shield comprises electrostatic materials --.
Claim 4 depends from claim 3 and is therefore rejected for at least the same reasons as claim 3.  
Claim 4, line 1 recites, “The electrostatic material according to claim 3” which is indefinite as claim 3, from which claim 4 depends is a claim depending from claim 1 pertaining to the electrostatics shield and not electrostatic material.  Further it is not clear what feature comprise electrostatic fibers. For the purposes of examination claim 4 will be interpreted as “The electrostatics shield according to claim 3, wherein the electrostatic materials comprise electrostatic fibers that comprise electrostatics--.
Claim 4, line 2, recites, “binding to the electrostatics charges in orally expelled or discharged saliva aerosols” which is indefinite.  There is insufficient antecedent basis for “the electrostatics charges”.  For the purposes of examination it will be interpreted as –binding to electrostatic charges in orally expelled or discharged saliva aerosols --.
Claim 5 depends from claim 4 and is therefore rejected for at least the same reasons as claim 4.
Claim 5, line 1 recites, “The electrostatic fibers according to claim 4” which is indefinite as claim 4, from which claim 5 depends is a claim depending indirectly from claim 1 (and directly from claim 3) pertaining to the electrostatics shield and not electrostatic fibers.  For the purposes of examination claim 5 will be interpreted as “The electrostatics shield according to claim 4, wherein said electrostatic fibers are hundreds of fluffs--.
Claim 6 depends from claim 5 and is therefore rejected for at least the same reasons as claim 5.
Claim 6, line 1 recites, “The electrostatic fibers according to claim 5” which is indefinite as claim 5, from which claim 6 depends is a claim depending indirectly from claim 1 pertaining to the electrostatics shield.  For the purposes of examination claim 6 will be interpreted as “The electrostatics shield according to claim 5, wherein said electrostatic fibers comprise large electrostatic surface areas--.
Claim 6, line 1 recites, “large electrostatic surface areas” which is indefinite. The term “large” in claim 6 is a relative term which renders the claim indefinite. The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination “large” will be interpreted as any size.
Claim 7 depends from claim 6 and is therefore rejected for at least the same reasons as claim 6.
Claim 7, line 1 recites, “The electrostatic fibers according to claim 6” which is indefinite as claim 6, from which claim 7 depends is a claim depending indirectly from claim 1 pertaining to the electrostatics shield.  For the purposes of examination claim 7 will be interpreted as “The electrostatics shield according to claim 6, wherein said electrostatic fibers comprise large electrostatic surface areas--.
Claim 7, line 1 recites, “large electrostatic surface areas” which is indefinite. The term “large” in claim 7 is a relative term which renders the claim indefinite. The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination “large” will be interpreted as any size.
Claim 8, line 1 recites, “In the electrostatics shield for attracting” which is indefinite.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the limitation will be interpreted as --In an electrostatics shield for attracting--.
Claim 8, lines 3-4 recites, “to prevent the transmissions” which is indefinite.  There is insufficient antecedent basis for the limitation “the transmissions” in the claim.  For the purposes of examination, the limitation will be interpreted as –to prevent transmissions--.
Claim 8, line 2 recites “juxtaposing eShield” which is indefinite.  It is not clear if eShield refers is “an electrostatics shield” previously introduced or another element.  For the purposes of examination, the limitation will be interpreted as –juxtaposing said electrostatics shield--.
Claim 8, line 4 recites “said eShield being” which is indefinite.  It is unclear if said eShield is “an electrostatics shield” previously introduced or another element. For the purposes of examination, the limitation will be interpreted as –said electrostatics shield being anterior--.
Claim 8, line 6 recites “and repel said aerosols” which is indefinite.  There is insufficient antecedent basis for the limitation the “said aerosols”.  For the purposes of examination the limitation will be interpreted as --and repel aerosols--.
Claim 8, lines 7-8, recites the limitation “orifices and gaps between said facial coverings and faces and the noses and mouths posterior to said coverings” which is indefinite.  There is insufficient antecedent basis for the limitation the “faces and the noses and mouths posterior to said coverings”.  For the purposes of examination the limitation will be interpreted as -- orifices and gaps between said facial coverings and faces and the noses and mouths, said faces and the noses and mouths posterior to said coverings--.
Claim 8, line 9 recites “said attaching means juxtaposing eShield and said facial coverings” which is indefinite.  The limitation “said attaching means” has insufficient antecedent basis.  For the purposes of examination it will be interpreted as --an attaching means juxtaposing--.  
Claim 8, line 9, recites the limitation “said attaching means juxtaposing eShield” in line 9  is indefinite. It is unclear if  “eShield” is the eShield previously introduced or another element. For the purposes of examination, the limitation will be interpreted as –said attaching means juxtaposing said eShield-.
Claim 8, line 13 recites, “4said insulator base juxtaposing said facial coverings, noses, mouths and eyes”  which is indefinite.  The limitation “said insulator base” has insufficient antecedent basis.  For the purposes of examination it will be interpreted as --an insulator base juxtaposing said facial coverings, noses, mouths and eyes--.
Claim 8, line 14 recites, “5the posterior surface of said insulator base juxtaposing the air space anterior to said facial 6coverings” which is indefinite.  The limitations “the posterior surface” and “the air space” have insufficient antecedent basis.  For the purpose of examination the limitation will be interpreted as --a posterior surface of said insulator base juxtaposing air space anterior to said facial 6coverings--.
Claim 8, lines 16 recites the limitation, “7the anterior surface of said insulator base supporting, attaching and exposing” which is indefinite.  There is insufficient antecedent basis for the limitation “the anterior surface”.  For the purposed of examination the limitation will be interpreted as --an anterior surface of said insulator base supporting, attaching and exposing--.
Claim 8, lines 16-17 recite the limitation, “exposing said electrostatic 8materials to said charged aerosols” which is indefinite.  The recitations “said electrostatic materials” and “said charged aerosols” have insufficient antecedent basis.  For the purposes of examination the limitation will be interpreted as --exposing electrostatic 8materials to charged aerosols--.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-7 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 recites the limitation “…containing respiratory viruses close to and in contact with said electrostatics shield juxtaposition with facial coverings, being anterior or anterior and lateral to said facial coverings of eyes, noses and mouths and noses and mouths…” which positively recites part of the human body.  
To obviate a rejection under 35 USC 101, the Office suggests that any claim that would include a human being, or part thereof, within the scope should use “adapted to”  or “adapted for” or “configured to” or “configured for” to define the metes and bounds of the claimed subject matter which is a permissible form of expression.  For example,  claim  1 could be amended to recite  --containing respiratory viruses close to and in contact with said electrostatics shield configured to be juxtaposition with facial coverings, being anterior or anterior and lateral to said facial coverings of eyes, noses and mouths and noses and mouths--.
As claims 2-7 depend from claim 1, they are rejected for at least the same reasons as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinberg (US 2008/0110469) as evidenced by Wang (NPL article entitled “Airborne transmission of respiratory viruses”) in view of Takashina (US 2017/0367417) and in further view of Yarahmadi (US 2016/0316831).
Regarding claim 1, Weinberg discloses the electrostatics shield 6 (second layer 6, [0037]; formed of an electrostatically charged needle felt, [0033], [0037]; [0002]; [0009]) for attracting, capturing and binding expelled electrostatics charged 3oral and respiratory system-produced fluids, droplets and saliva and nasal aerosols and discharges 4comprise said nasal- and oral-expelled electrostatics charged biochemicals- and fluids-coated 5viruses and free viruses collectively known as charged aerosols (capable of intended use; as evidenced by Wang charged aerosols contain respiratory viruses; Wang under the category “Advances” recites, respiratory droplets and aerosols can be generated; Wang under the category “Generation of virus-laden aerosols”, recites, “Aerosols released by an infected individual may contain viruses as well as electrolytes, proteins, surfactants, and other components in the fluid that lines respiratory surfaces”; Wang Fig. 2 description, recites, “[t]he behavior and fate of virus laden aerosols are inherently governed by their characteristic properties, including physical size, viral load, infectivity, other chemical components in the aerosol, electrostatic charge, pH and the air-liquid interfacial properties”; also to the extent that the claim is reciting that which is produced by the oral and respiratory system, it is inherent that these fluids, droplets etc. exist); containing respiratory viruses 6close to and in contact with said electrostatics shield juxtaposition with facial coverings 4 (surface layer 4 part of mask 2, [0037]; [0033]; capable of intended use”; construction can enhance filtration of viral sized particles, [0037]; also to the extent that the claim is reciting that which is produced by the oral and respiratory system, it is inherent that these fluids, droplets etc. exist; juxtapose means “to place close together or side by side, especially with an arresting or surprising effect, or in a way that invites comparison or contrast”; as best can be understood, in the claim juxtaposition means positioned close together; second layer 6 is in juxtaposition/close together with facial covering 2), being 7anterior or anterior and lateral to said facial coverings of eyes, noses and mouths and noses and 8mouths ([0009]; Fig. 6 and Fig. 1; second layer 6 is anterior to layer 10 or layer 8 of face mask) henceforth known as eShield for guarding and shielding said facial coverings and orifices 9and gaps between said facial coverings and faces (capable of intended use; it is implicit that gaps and orifices are present between a facial covering and a face when in use), said eShield for interposing electrostatics (interposing is defined as to put between or in the way of, dictionary.com; layer 6 is in between user and locations outside of the mask, Fig.  [0037], Fig. 6, Fig. 1) for 10attracting, capturing and binding thence preventing, reducing and repelling said aerosols from 11contacting said facial coverings, orifices and gaps between said facial coverings and faces and the 12noses and mouths posterior to said coverings ([0037]; capable of intended use), the eShield comprises: 13 juxtaposing eShield and facial coverings (Fig. 6); 14said eShield for associating with said facial coverings 4, 8  (Fig. 1, Fig. 6, [0037]; adhesive layer 8, surface layer 4; elements 4, 8 are part of mask 2, [0037]; layer 6 associates with parts of mask [facial coverings]), said eShield for 15guarding and shielding said facial coverings, noses, mouths, and orifices and gaps 16between said facial coverings and faces (capable of intended use; Fig. 1, [0033]); said insulator base 4 for juxtaposing said facial coverings, noses, mouths (capable of intended use; Fig. 6, [0033], [0037]); said insulator base (an interior layer of a tribo-charged mixed fiber of a non-woven needle felt is disclosed as the second layer 6, [0037]; the mixed fiber nonwoven needle felt can be composed on one layer of polypropylene/acrylic, [0037]; acrylic fiber in the blend is an extremely efficient insulator, [0037]) comprises the posterior surface for juxtaposing the air space anterior to said ABA2006Page 8 of 11 facial coverings (see annotated Fig. 6 below; capable of intended use); 


    PNG
    media_image1.png
    364
    524
    media_image1.png
    Greyscale

2said insulator base comprises the anterior surface for supporting, attaching and exposing said 3electrostatic materials to said charged aerosols ([0037], interior layer 6, Fig. 6 shows adhesive layer 8; layer 8  forms a face seal, [0039]; thus the anterior surface is for attaching to the face and supporting; the anterior surface is positioned to expose said electrostatic materials to charged aerosols); 4said electrostatic materials for guarding and shielding said facial coverings (capable of intended use); and 5said electrostatic materials for guarding and shielding said orifices and gaps between said facial 6coverings and faces (capable of intended use).
Weinberg as evidenced by Wang discloses the invention as described above.
Weinberg as evidenced by Wang does not disclose said eShield for 15guarding and shielding said eyes and said insulator base for juxtaposing said eyes.
Takashina teaches an analogous eShield 1 (mask includes a web of electrostatic microfiber, [0019]) for guarding and shielding said eyes (mask may be configured to cover the eyes, [0021]) and an analogous insulator base 2 (main body 2 of mask, [0019])  for juxtaposing said eyes ([0021]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the electrostatic shield of Weinberg as evidenced by Wang is for 15guarding and shielding said  eyes and said insulator base for juxtaposing said eyes, as taught by Takashina, in order to provide an improved electrostatic shield that protects the vision of the user (Takashina, [0021]).
Weinberg as evidenced by  Wang in view of Takashina discloses the invention as described above.
Weinberg as evidenced by Wang in view of Takashina does not disclose an attaching means for juxtaposing eShield and facial coverings and said eShield  for reversibly attaching with said facial coverings.
Yarahmadi teaches a facial covering 12 (inner layer 12 of mask garment 10, [0015]) having an analogous shield 133 (releasable filter element 133, [0015]) and an attaching means for juxtaposing eShield and facial coverings ([0016]) wherein said analogous shield is for reversibly attaching with said facial coverings ([0016]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the electrostatics shield of Weinberg as evidenced by Wang in view of Takashina having an eShield comprises and attaching means for juxtaposing eShield and facial coverings and said eShield  for reversibly attaching with said facial coverings, as taught by Yaramadi, in order to provide an improved electrostatics shield that sufficiently maintains the filter over a nose and mouth of a weaer (Yarahmadi, [0017]).
Regarding claim 3, Weinberg as evidenced by Wang in view of Takashina and in further view of Yarahmadi discloses the invention as described above and further discloses wherein said electrostatics shield for reversibly attaching and 12associating with said facial coverings comprises said electrostatic materials comprising static electrical charge for attracting, capturing and binding said charged aerosols (second layer 6 includes an electrostatically charged needle felt of two electrically dissimilar synthetic polymers which are processed to create a charge transfer between the two different types of coarse fibers with both positive and negative charges present on the fiber surface, Weingberg, [0037]; capable of the intended use).
Regarding claim 4, Weinberg as evidenced by Wang in view of Takashina and in further view of Yarahmadi discloses the invention as described above and further discloses the electrostatic materials according to claim 3 comprise electrostatic fibers (Weinberg, [0037]) compriseABA2006Page 9 of 11 electrostatics (Weinberg, [0037]) for attracting, capturing and binding to the electrostatic charges in orally expelled 2or discharged saliva aerosols (capable of intended use).
Regarding claim 8, Weinberg discloses in the electrostatics shield (second layer 6, [0037]; formed of an electrostatically charged needle felt, [0033], [0037]; [0002]) for attracting, capturing and binding charged aerosols containing respiratory viruses (capable of intended use; as evidenced by Wang charged aerosols contain respiratory viruses; Wang under the category “Advances” recites, respiratory droplets and aerosols can be generated; Wang under the category “Generation of virus-laden aerosols”, recites, “Aerosols released by an infected individual may contain viruses as well as electrolytes, proteins, surfactants, and other components in the fluid that lines respiratory surfaces”; Wang Fig. 2 description, recites, “[t]he behavior and fate of virus laden aerosols are inherently governed by their characteristic properties, including physical size, viral load, infectivity, other chemical components in the aerosol, electrostatic charge, pH and the air-liquid interfacial properties”; it is inherent that charged aerosols exist), a method of juxtaposing eShield and facial coverings (juxtapose means “to place close together or side by side, especially with an arresting or surprising effect, or in a way that invites comparison or contrast”; as best can be understood, in the claim juxtaposition means positioned close together; second layer 6 is in juxtaposition/close together with facial covering 2) to guard and shield said facial coverings and orifices and gaps between said facial coverings and faces ([0037]; [0009], capable of intended use; it is implicit that gaps and orifices are present between a facial covering and a face when in use) to prevent the transmissions of respiratory diseases through said facial coverings (capable of intended use, [0037]), said eShield being anterior or anterior and lateral to said facial coverings of noses and mouths ([0009]; Fig. 6 and Fig. 1; second layer 6 is anterior to layer 10 or layer 8 of face mask) to attract, capture and bind thence prevent, reduce and repel said aerosols from contacting facial coverings, orifices and gaps between said facial coverings and faces and the noses and mouths posterior to said coverings ([0037]; capable of intended use), the method comprises the processes of: juxtaposing eShield and said facial coverings (Fig. 6); said eShield associating with said facial coverings 4,8 (Fig. 1, Fig. 6, [0037]; adhesive layer 8, surface layer 4; elements 4, 8 are part of mask 2, [0037]; layer 6 associates with parts of masks [facial coverings]), said eShield guarding and shielding said facial coverings, noses, mouths and eyes, and orifices and gaps between said facial coverings and faces (capable of intended use; Fig. 1, [0033]); said insulator base juxtaposing said facial coverings, noses, mouths (capable of intended use; Fig. 6, [0033], [0037]); the posterior surface of said insulator base juxtaposing the air space anterior to said facial coverings (an interior later of a tribo-charged mixed fiber of a non-woven needle felt is discloses as the second layer 6, [0037]; the mixed fiber nonwoven needle felt can be composed on one layer of polypropylene/acrylic, [0037]; acrylic fiber in the blend is an extremely efficient insulator, [0037]); the anterior surface of said insulator base supporting, attaching and exposing said electrostatic materials to said charged aerosols (see annotated Fig. 6 above with regard to the rejection to claim 1, [0037]; capable of intended use); said electrostatic materials guarding and shielding said facial coverings (capable of intended use; [0037]); and said electrostatic materials guarding and shielding said orifices and gaps between said facial coverings and faces (capable of intended use, [0037]).
Weinberg as evidenced by Wang does not disclose said eShield being anterior or anterior and lateral to said facial coverings of eyes, noses and mouths and eShield for 15guarding and shielding eyes and said insulator base for juxtaposing said eyes.
Takashina teaches an analogous eShield 1 (mask includes a web of electrostatic microfiber, [0019]) being anterior or anterior and lateral to said facial coverings of eyes, noses and mouths (mask may be configured to cover the nose, mouth and eyes [0021]; it is implicit that the mask has a surface that is anterior to said facial coverings of eyes, noses and mouths; for example the front surface is anterior to eyes, noses, and mouths) and guarding and shielding eyes (mask may be configured to cover the eyes, [0021]) and an analogous insulator base 2 (main body 2 of mask, [0019])  for juxtaposing eyes ([0021]; located close to eyes).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the eShield of the electrostatic shield of Weinberg as evidenced by Wang  being anterior or anterior and lateral to said facial coverings of eyes, noses and mouths and 15guarding and shielding eyes and said insulator base for juxtaposing said eyes, as taught by Takashina, in order to provide an improved electrostatic shield that protects the vision of the user (Takashina, [0021]).
Weinberg as evidenced by  Wang in view of Takashina discloses the invention as described above.
Weinberg as evidenced by Wang in view of Takashina does not disclose said eShield  for reversibly attaching with said facial coverings.
Yarahmadi teaches a facial covering 12 (inner layer 12 of mask garment 10, [0015]) having an analogous shield 133 (releasable filter element 133, [0015]) and an attaching means for juxtaposing eShield and facial coverings ([0016])  wherein said analogous shield is for reversibly attaching with said facial coverings ([0016]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the electrostatics shield of Weinberg as evidenced by Wang in view of Takashina having an eShield comprises an attaching means for juxtaposing eShield and facial coverings ([0016]) and said eShield for reversibly attaching with said facial coverings, as taught by Yarahmadi, in order to provide an improved electrostatics shield that sufficiently maintains the filter over a nose and mouth of a wearer (Yarahmadi, [0017]).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinberg (US 2008/0110469) as evidenced by Wang (NPL article entitled “Airborne transmission of respiratory viruses”) in view of Takashina (US 2017/0367417), in view of Yarahmadi (US 2016/0316831) and in further view of Epperson (US 2018/0160747).
Regarding claim 2, Weinberg as evidenced by Wang in view of Takashina and in further view of Yarahmadi discloses the invention as described above and further discloses chemical adhesives for uniting said eShield and facial coverings; and hook-and-loop fasteners for reversibly uniting said eShield and facial coverings (filter 133 is comprised has attached thereto by adhesive on a comparable loop composition, Yarahmadi, [0017];hook fasteners 132a-e create a semi-rigid hook retainer frame 132’ that holds filter 133 [analogous eShield] in correspondence with a wearer’s nose and mouth, Yarahmadi, [0018]; thus hook-and loop fasteners reversibly unite the filter [analogous eShield] and facial coverings; also loop attached by adhesive bond to filter 133, [0017]; thus chemical adhesives attach loop which is for uniting the filter [analogous eShield] and facial coverings).
Weinberg as evidenced by Wang in view of Takashina and in further view of Yarahmadi does not disclose a plurality of staples for uniting said eShield and facial coverings.
Epperson teaches an analogous shield 18 (first removable layer 18 comprised of one or more substance treatment materials, [0112]) and an analogous mask 10 (treatment member 10, [0112]; it is analogous to a mask insofar as it covers the body) and a plurality of staples for uniting the analogous shield and analogous facial coverings (first removable layer 18 may be attached to front surface 10A via fasteners 24, e.g. snaps, hook and loop fasteners, adhesive materials, tapes, pins, staples, crimps and combinations thereof ([0112]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide the electrostatics shield of Weinberg as evidenced by Wang in view of Takashina and in further view of Yarahmadi includes a plurality of staples for uniting said eShield and said facial coverings, as taught by Epperson, in order to provide an improved electrostatics shield that may be releasably attached (Epperson, [0112]).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinberg (US 2008/0110469) as evidenced by Wang (NPL article entitled “Airborne transmission of respiratory viruses”) in view of Takashina (US 2017/0367417), in view of Yarahmadi (US 2016/0316831) and in further view of Messier (US 2006/0144403).
Regarding claim 5, Weinberg as evidenced by Wang in view of Takashina and in further view of Yarahmadi discloses the invention as described above.
Weinberg as evidenced by Wang in view of Takashina and in further view of Yarahmadi does not discloses the electrostatic fibers are hundreds of fluffs each of which comprises millions of electrostatic fibrous strands of fibers.
Messier teaches an analogous electrostatics shield (electrostatically charged filter media, [0053]; present invention comprises a facemask, [0007]) comprising analogous electrostatic fibers (the substrate having an agent incorporated therein is provided with an electrostatic charge, [0064]; the substrate may be a nonwoven textile of varying fluffiness comprising polymer fiber, [0025]; the polymer fiber may be polyester, etc. or any other polymer suited for a filter substrate, [0025]; the substrate is a non woven fabric, [0024]; it may be a manufactured sheet, mat, web or batt of directionally or randomly oriented fibers bonded by friction or adhesion, [0024]), the electrostatic fibers are hundreds of fluffs each of which comprises 4millions of electrostatic fibrous strands of fibers (the substrate having an agent incorporated therein is provided with an electrostatic charge, [0064]; the substrate may be a nonwoven textile of varying fluffiness comprising polymer fiber, [0025]; the polymer fiber may be polyester, etc. or any other polymer suited for a filter substrate, [0025]; the substrate is a non woven fabric, [0024]; it may be a manufactured sheet, mat, web or batt of directionally or randomly oriented fibers bonded by friction or adhesion, [0024]; alternative substrates may include glass fibers, [0026]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the electrostatic fibers of the electrostatics shield of Weinberg as evidenced by Wang in view of Takashina and in further view of Yarahmadi are hundreds of fluffs each of which comprises millions of electrostatic fibrous strands of fibers, as taught by Messier, in order to provide an improved electrostatics shield that has facilitates incorporation of an active agent therein (Messier, [0022]).
Regarding claim 6, Weinberg as evidenced by Wang in view of Takashina, in view of Yarahmadi and in further view of Messier discloses the invention as described above and further discloses the electrostatics fibers comprise large electrostatic surface areas (layer 6 is an electrostatically charged needle felt, Weinberg, [0037]; sections of layer 6 are large electrostatic surface areas) for effectively attracting, capturing and binding said charged aerosols (capable of intended use).
Regarding claim 7, Weinberg as evidenced by Wang in view of Takashina, in view of Yarahmadi and in further view of Messier discloses the invention as described above and further discloses the electrostatics fibers comprise large electrostatic surface areas (layer 6 is an electrostatically charged needle felt, Weinberg, [0037]; sections of layer 6 are large electrostatic surface areas) for effectively attracting, capturing and binding said charged aerosols (capable of intended use).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./Examiner, Art Unit 3786     

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786